 1
2
                                                                        DEC 26 2018
3
4
 5
6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:18-CR-00830-AB
      UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      RANDALL BURT POWELL,
16
                        Defendant.
17
18
19                                              I.
20         On December 21, 2018, Defendant Randall Burt Powell ("Defendant") made
21   his initial appearance in this district on the Indictment filed in the United States
22   District Court for the Central District of California, Case No. 2:18-CR-00830-AB.
23   The Court appointed Shaun Khojayan ofthe Criminal Justice Act Panel to
24   represent Defendant.
25   ///
26   ///
27   ///
28   ///
 1                                            II.
 2         The Court conducted a detention hearing based on a motion by the

 3   Government pursuant to 18 U.S.C. § 3142(e)in a case alleging that there is no

 4   condition or combination of conditions that reasonably will assure (a)the

 5   appearance of the defendant as required, and(b)the safety or any other person and

 6   the community.

 7         The Court concludes that the Government is not entitled to a rebuttable

 8   presumption that no condition or combination of conditions reasonably will assure

 9   the defendant's appearance as required and the safety or any person or the

10   community [18 U.S.C. § 3142(e)].

11
12                                            III.
13         The Court finds that no condition or combination of conditions will

14   reasonably assure: D the appearance ofthe defendant as required.

15                      ~ the safety of any person or the community.
16         The Court bases its conclusions on the following:

17         As to risk ofnon-appearance:

18            • Nature ofthe charged offense;
19            • Commission ofthe underlying charge while on probation status;

20            • Disregard of court orders as evidenced by, among other things,

21               Defendant's commission ofthe charged offense while on probation

22               and Defendant's outstanding warrant for misdemeanor traffic offense

23               of driving with license suspended or revoked;
24            • Sporadic residence history.

25         As to danger to the community:

26            • Nature of the charged offense;

27           • Currently on three terms of probation;

28           • Extensive criminal history that includes violent crimes, including

                                               2
 1                those not included in the Pretrial Services Report and

 2                Recommendation but brought to the Court's attention during the

 3                detention hearing;
 4            • Admitted history of mental health issues;

 5            • Commission ofthe underlying charge while on probation status.
 6
 7                                           III.
 8         In reaching this decision, the Court considered:(a)the nature and

 9   circumstances ofthe offenses) charged, including whether the offense is a crime

10   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

11   substance, firearm, explosive, or destructive device;(b)the weight of evidence

12   against the defendant;(c)the history and characteristics of the defendant; and

13 (d)the nature and seriousness ofthe danger to any person or the community. [18
14   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
15   the U.S. Pretrial Services Agency.

16
17                                             V.
18         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

19   defendant will be committed to the custody ofthe Attorney General for

20   confinement in a corrections facility separate, to the extent practicable, from

21   persons awaiting or serving sentences or being held in custody pending appeal.

22   The defendant will be afforded reasonable opportunity for private consultation

23   with counsel. On order of a Court of the United States or on request of any

24   attorney for the Government, the person in charge ofthe corrections facility in

25   ///

26   ///

27   ///

28   ///

                                                3
 1   which defendant is confined will deliver the defendant to a United States Marshal
 2   for the purpose of an appearance in connection with a court proceeding.
 3 [18 U.S.C. § 3142(1).]
 4
 5
     Dated: December 26, 2018                  /s/
 6
                                           HON. MARIA A. AUDERO
 7                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
